          Case 2:15-cv-04965-PD Document 66 Filed 05/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENNIS JOHNSON,                                          :
               Petitioner,                               :
                                                         :
           v.                                            :   Civ. No. 15-4965
                                                         :
SCOTT NICKELSON et al.,                                  :
              Respondents.                               :

                                           ORDER

       AND NOW, this 14th day of May, 2020, upon consideration of Petitioner’s unopposed

Motion for Stay and Abeyance of Federal Proceedings (Doc. No. 56), the Commonwealth’s

Response to Petitioner’s Request for a Stay (Doc. No. 61), and Magistrate Judge Sitarski’s Report

and Recommendation (Doc. No. 62), to which no objections have been filed, it is hereby

ORDERED that:

       1. The Report and Recommendation (Doc. No. 62) is APPROVED and ADOPTED;

       2. Petitioner’s Motion to Stay Habeas Proceedings (Doc. No. 65) is GRANTED;

       3. This action is STAYED and held in ABEYANCE pending exhaustion of state court

           remedies, and shall REMAIN IN SUSPENSE pending further Order of Court; and

       4. Petitioner shall FILE a status report within thirty (30) days of the conclusion of the

           state court proceedings, and include a copy of the relevant state court disposition.



                                                             AND IT IS SO ORDERED.

                                                             /s/ Paul S. Diamond
                                                             ___________________
                                                             Paul S. Diamond, J.
